Opinion by
Mr. Chief Justice McIver,
*614This was an appeal from an order of Judge Fraser overruling a demurrer that the complaint “was without equity and failed to state facts sufficient to constitute a cause of action.” The plaintiff was executor. The case will be understood from the statement and ruling of the Supreme Court, which were as follows : “While a copy of the complaint, as well as the Circuit decree, is set out in the ‘Case,” we do not find any copy of the will, which seems to have been made an exhibit to the complaint. We cannot undertake to say, therefore, that there was any error on the part of the Circuit Judge in holding that ‘the statement of facts in the complaint is sufficient to show such complications in the affairs of the estate of the testator as to require the aid, order, and direction of this court in the administration.’ The will having been made a part of the complaint, was, of course, before the Circuit *615Judge, but it is not before us, and we know nothing of its provisions, except as they are briefly stated in general terms in the complaint. We do, however-, find enough in the complaint, as it is set out in the ‘Case,’ to warrant the conclusion of the Circuit Judge that there seemed to be such a complication in the affairs of the estate as to require the aid of the court in the proper administration thereof. Here was an estate consisting of a small amount of personalty and a considerable amount of realty, which the testator had undertaken to dispose of by specific as well as residuary devises amongst a large number of persons; and his accounts as committee of a lunatic, extending over a long period of time, as well as his accounts as administrator of another estate, had never been adjusted. These things, together with the fact that there seems to have been disputes as to some of the devises, tend to show that the application of the plaintiff for the aid of the court in administering the estate of his testator according to the terms of his will was not unwarranted.
Judgment affirmed.